DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s explanation of the instant invention in pointing the difference with the cited prior art was found to be persuasive. 
EXAMINER’S AMENDMENT
In view of allowable subject matters, the Applicant’s representative was contacted to cancel a device claim represented by Claim 21.  Authorization for this examiner’s amendment was given in an interview with Michele N. Washington on January 11, 2022.
The application has been amended as follows: 
Claim 21 has been cancelled.
Allowable Subject Matter
Claims 1 – 20 are now allowed.
The following is an examiner’s statement of reasons for allowance: 
The reasons for allowing these claims ware provided in the Applicant’s remarks (pages 6 and 7) filed November 29, 2021.  The novelty of the invention are the steps of providing a flow of a reactant gas comprising a reactant within the reaction chamber; exposing a substrate to a precursor during the step of providing the flow of the reactant gas; stopping the flow of the reactant gas; resuming the flow of the reactant gas after removing a portion of the adsorbed species, and forming a plasma within the reaction chamber.  The art of record does not disclose or anticipate the above limitation in 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASOK K SARKAR whose telephone number is (571)272-1970. The examiner can normally be reached Mon - Fri; 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571 - 272 - 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/ASOK K SARKAR/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        January 11, 2022